COMBS, Justice.
Jonathan D. Higgins has appealed from a judgment sentencing him to eight years’ imprisonment for the offense of possessing burglar’s tools. KRS 433.120. Higgins was tried on October 8, 1951. His motion and grounds for a new trial was overruled and appeal granted on October 26. He was given until November 26 in which to file his bill of exceptions. No further action was taken in the case until February 4, 1952 at which time Higgins moved the court to reinstate his case on the docket and to permit him to tender a bill of exceptions. The motion was sustained on February 15, 1952 and, there being no objection by the Commonwealth, a bill of exceptions, • containing in narrative form the evidence heard at the trial, was permitted to be filed and made a part of the record.
The Attorney General filed motion in this Court to strike the bill of exceptions and dismiss the appeal. The motion to strike the bill of exceptions was sustained under authority of Titsworth v. Commonwealth, 298 Ky. 814, 184 S.W.2d 228, and cases therein cited. So the only question properly before us is the sufficiency of the indictment. White v. Commonwealth, 225 Ky. 153, 7 S.W.2d 1059. It is sufficient.
*30Although the bill of exceptions is not properly before us, we have examined the entire record and have found no error in Higgins’ conviction.
Judgment affirmed.